DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated September 8, 2022
In the Response dated September 8, 2022, claims 1, 7, 12, 14, and 16 were amended, and claims 3, 6, 9, 18, and 20 were canceled. Claims 1-2, 4-5, 7-8, 10-16, 19, and 21 are pending. An action on the merits of claims 1-2, 4-5, 7-8, 10-16, 19, and 21 is contained herein.
The rejection of claims 1-2, 4-5, 7, 10-16, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Ambati et al. WO 2016/138425 A1 (Ambati); Zhang et al. FEBS Open Bio (2018), Vol. 8, pages 325-331 (Zhang); and Lieberthal et al. Osteoarthritis and Cartilage (2015), Vol. 23, No. 11, pages 1825-1834 (Lieberthal) in combination has been rendered moot in view of applicant’s Amendment dated September 8, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-8, 10-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambati et al. WO 2016/138425 A1 (Ambati); Zhang et al. FEBS Open Bio (2018), Vol. 8, pages 325-331 (Zhang); and Lieberthal et al. Osteoarthritis and Cartilage (2015), Vol. 23, No. 11, pages 1825-1834 (Lieberthal) in combination as applied to claims 1-2, 4, 7-8, 10-16, 19, and 21 in the Office Action dated March 9, 2022, and further in view of Scott, C., A. Brand, and M. Natha. "Reactive arthritis responding to antiretroviral therapy in an HIV-1-infected individual." International journal of STD & AIDS 23.5 (2012): 373-374 (Scott).
The combination of Ambati, Zhang, and Lieberthal differs from the instantly claimed invention in that said combination does not explicitly teach the administration of emtricitabine; however, this deficiency would have been obvious in view of the teachings of Scott.
The references may be combined to show obviousness because Ambati, Zhang,  Lieberthal, and Scott are each drawn to the treatment of various forms of arthritis. They are from the same field of endeavor, and/or are reasonably pertinent to a method for treating an articulating joint disorder, an aging-associated joint disorder, and/or a post-traumatic osteoarthritis (PTOA) injury.
Scott teaches that reactive arthritis (ReA) is an autoimmune seronegative spondyloarthropathy that occurs in response to a urogenital or enteric infection (Summary). Several studies have reported a link between ReA and HIV infection. Scott reports a case of an HIV-1-infected patient diagnosed with a disabling ReA who failed to respond to conventional therapy but whose symptoms resolved rapidly after starting antiretroviral therapy (ART). The patient was described as having arthritis, joint swelling and generalized joint stiffness persisted, which necessitated the use of a walking stick (page 373). In view of the persistent low CD4 cell count the patient commenced combination ART (cART) consisting of tenofovir, emtricitabine and efavirenz in addition to indomethacin, sulfasalazine and prednisolone (page 374). Ten weeks after cART, the patient reported a rapid and dramatic improvement in arthritis and mobility within six weeks of starting cART.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
It would have been obvious to one of ordinary skill in the art to administer emtricitabine in combination with an NRTI such as stavudine (d4T), lamivudine (3TC), cordycepin, azidothymidine (AZT), abacavir (ABC), chemical derivatives thereof (e.g., methoxy-derivatives to abrogate phosphorylation), and the like as suggested by the combination of Ambati, Zhang, and Lieberthal to treat a patient having an articulating joint disorder, an aging-associated joint disorder, or PTOA injury including osteoarthritis (OA). Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art.  In the instant case, the combination of Ambati, Zhang, and Lieberthal suggests the use of NRTI to treat a subject having arthritis. Scott teaches the administration of emtricitabine to a subject having arthritis. Thus, claims that require no more than the administration of two or more anti-arthritic compositions together in order to treat a patient having an articulating joint disorder, an aging-associated joint disorder, or PTOA injury set forth prima facie obvious subject matter.
Regarding the clauses “wherein the emtricitabine inhibits LINE-1 expression in the subject”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, the clause simply expresses the intended result of a process step positively recited.
All of the instant limitations are taught by the combination of Ambati, Zhang, Lieberthal, and Scott. A person of ordinary skill in the art would have had a reason to combine the teachings of Ambati, Zhang, Lieberthal, and Scott. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Ambati, Zhang, Lieberthal, and Scott. Thus, claims 1-2, 4, 7-8, 10-16, 19, and 21 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-2, 4-5, 7-8, 10-16, 19, and 21 are pending. Claims 1-2, 4, 7-8, 10-16, 19, and 21 are rejected. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/